Citation Nr: 0603826	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disability, 
manifested by hematuria.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a kidney disorder, manifested by hematuria.  

By letter dated May 2, 2005, the Department of Veterans 
Affairs (VA) advised the veteran that his appeal was being 
certified to the Board.  He was also provided with notice 
that he had 90 days from the date of the letter to submit 
additional evidence to the Board, and that if he waited more 
than that amount of time, he had to explain why he could not 
send the new evidence to the Board on time.  The Board notes 
that additional medical evidence dated in June 2005, was 
received at the RO in September 2005.  Accordingly, pursuant 
to the provisions of 38 C.F.R. § 1304(b) (2005), this 
evidence is referred to the RO for consideration.


FINDINGS OF FACT

The medical evidence does not show that the veteran currently 
has a kidney disability manifested by hematuria.


CONCLUSION OF LAW

A kidney disability, manifested by hematuria was not incurred 
in or aggravated by service.  38 U.S.C.A. § 38 U.S.C.A. 1110 
(West 2002); 38 C.F.R. § 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the May 2004 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA outpatient treatment 
records.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The only evidence supporting the veteran's claim consists of 
his statements and the separation examination.  In this 
regard, the Board acknowledges that hematuria was noted on 
the separation examination in September 2003.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence of 
record.  In this regard, the Board observes that a report of 
medical history in September 2003 reveals that the veteran 
denied having blood in the urine.  A clinical evaluation of 
the genitourinary system at that time was normal.  The Board 
notes that on his application for service connection received 
in January 2004, the veteran did not list any treatment he 
received following service for a kidney disability.  In 
addition, VA outpatient treatment records dated in 2004 fail 
to reflect any complaints or findings concerning a kidney 
disability, to include hematuria.  

Service connection for hematuria is not available, because 
hematuria, by itself, is considered merely a laboratory 
finding, not a disability for which service connection may be 
established.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the United States Court of Veterans Appeals noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In this 
regard, even if the Board were to consider the medical 
evidence submitted by the veteran in September 2005, it 
merely shows the presence of hematuria in June 2005.  Thus, 
it does not provide a basis for a grant of service 
connection.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a kidney disability manifested by 
hematuria.  


ORDER

Service connection for a kidney disability, manifested by 
hematuria is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


